DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2008/0267480 to Nielsen et al.; U. S. Publication No. 2013/0259342 to Bruder et al.; U. S. Publication No. 2014/0105477 to Ramirez Giraldo et al. (Ramirez) and U. S. Publication No. 2016/0210741 to Brendel et al. none of the prior art alone or in combination teaches the limitations of the independent claim specifically “wherein the image reconstruction circuitry generates a first reconstruction image for the first phase by executing a first iterative reconstruction for a first imaging data set of the plurality of imaging data sets, and generates a second reconstruction image for the second phase by executing a second iterative reconstruction for a second imaging data set of the plurality of imaging data sets, and the first reconstruction image is used as an initial image of the second iterative reconstruction; wherein the image reconstruction circuitry generates the second reconstruction image of the second phase based on a difference image between the first reconstruction image of the first phase and a back projected image generated by analytic image reconstruction based on an imaging data set of the second phase.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793